DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-11, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US 2018/0228538).
Regarding claim 1, Roeder teaches a medical system comprising:
an instrument including an end effector for acting as a performing electrode (30 with electrode 72), wherein the end effector is configured to be positioned in a body of a subject and emit radiofrequency energy towards a target area in the body (par. [0082]); and
a return electrode deliverable within the body proximate the target area (50), separately from the instrument and the performing electrode (par. [0074]), wherein the return electrode is configured to contact tissue in the body proximate the target area and receive radiofrequency energy emitted from the end effector (par. [0074]).
Regarding claim 3, Roeder teaches wherein the return electrode is planar and flexible (100 contacts tissue along the plane of the lumen), and includes structure to couple the return electrode to tissue (expanding 100 holds the electrode against the tissue lumen).
Regarding claim 4, Roeder teaches wherein the return electrode has an expanded state and a retracted state (100 with an expanded state and a retracted state as in par. [0081]).
Regarding claim 5, Roeder teaches Roeder teaches wherein the return electrode is configured to transition from the retracted state to the expanded state when exiting a lumen of a delivery device (par. [0084]).
Regarding claim 6, Roeder teaches wherein the return electrode is toroid shaped (Fig. 16).
Regarding claim 8, Roeder teaches an energy generator for delivery RF energy to the performing electrode and receiving RF energy from the return electrode (generator 12 connecting to 30 and 50).
Regarding claim 9, Roeder teaches the return electrode is degradable (par. [0093]).
Regarding claim 10, Roeder teaches wherein the return electrode includes a stent (par. [0093]).
Regarding claim 11, Roeder teaches a method  for treating tissue in a target area within a patient’s body, the method comprising: delivering a return electrode proximate to the target area (50 delivered to tissue as in Fig. 16); separate from delivering the return electrode, delivering an instrument having an end effector proximate to the target area (instrument 70 as in Fig. 16), wherein the end effector acts as an electrode (end effector of 70 as an electrode 72); 
emitting radiofrequency energy from the end effector and toward the target area (electrode for cutting as in par. [0077]); and receiving the radiofrequency energy with the return electrode (par. [0074]).
Regarding claim 13, Roeder teaches cutting tissue within the body of the patient via the end effector (tissue cutting system as in abst.).
Regarding claim 14, Roeder teaches expanding the return electrode from a retracted state to an expanded state (100 with an expanded state and a retracted state as in par. [0081]).
Regarding claim 16, Roeder teaches wherein the return electrode is toroid shaped (Fig. 17), and wherein delivering the return electrode at or proximate to the target area includes surrounding a lesion with the return electrode (Fig. 17).
Regarding claim 17, Roeder teaches wherein the return electrode includes a stent (100), and wherein delivering the return electrode at or proximate to the target area includes expanding the stent within a body lumen of the patient (Fig. 16 100 expands within a body lumen).
Regarding claim 18, Roeder teaches the method further comprising delivering a shaft proximate to the target area (shaft of 70, 32), wherein the instrument is delivered to the target area through a lumen of the shaft (72), and wherein the instrument is delivered to the target area outside of the shaft (Fig. 17).
Regarding claim 19, Roeder teaches a method for performing a therapy within a body of a patient, the method comprising: positioning a distal end of a shaft of a medical device adjacent a target area (shaft 52 of device 50), wherein the target area is within the body of a patient (Fig. 17), and wherein the medical device includes at least one working lumen (lumen within 52); positioning a return electrode at or proximate to the target area (100); positioning an instrument within the working lumen and proximate to the target area (instrument 30), wherein the instrument includes an end effector for acting as an electrode (72 as an electrode); emitting radiofrequency energy from the end effector and toward the target area (72 emits RF energy as in at least par. [0074]); and receiving radiofrequency energy with the return electrode (par. [0078] return electrode from 100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of Pierce (US 2016/0303381).
Regarding claim 2, Roeder is not explicit regarding teaches a shaft having a distal end and a plurality of lumens, wherein the instrument is deliverable in a first lumen of the plurality of lumens; andthe return electrode is deliverable in a second lumen of the plurality of lumens or alongside an external surface of the shaft. However, Pierce teaches a shaft having a distal end and lumens (7016 with a distal end and lumens for 7014 and 7012), wherein one instrument is deliverable through one lumen, and another instrument is deliverable through another lumen (7012 goes through one lumen and 7014 goes through another lumen of 7016).It would have been obvious to one of ordinary skill in the art at the time of filing to deliver 30 and 50 of Roeder through a shaft with lumens, as in Pierce, to deliver two instruments to the target areas simultaneously rather than individually.
Claim 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of Wellman (US 2003/0065364).
Regarding claim 7, Roeder is silent wherein the return electrode includes at least one clip.However, Wellman teaches return electrodes attached to tissue via clips (par. [0037]).It would have been obvious to one of ordinary skill in the art to modify the return electrode of Roeder with clips, as in Wellman, to attach to tissue.
Regarding claim 15, Roeder is silent wherein the return electrode includes at least two clips, and wherein delivering the return electrode includes creating tension in at least one surface of the target area via the at least two clips.However, Wellman teaches return electrodes attached to tissue via clips (par. [0037])..
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of Woloszko (US 7,297,143).
Regarding claim 12, Roeder teaches the method further comprising positioning a distal end of a shaft of a medical device adjacent the target area (Fig. 16-17), wherein the target area is within the body of a patient (Fig. 16-17 in a body of a patient). Roeder is not explicit regarding visualizing a surface of the target area using an imaging sensor.
However, Woloszko teaches a devices with ground and active electrode devices that uses an imaging sensor (camera as in Fig. 13).It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roeder with an imaging sensor, such as in Woloszko, in order for the user to be able to confirm proper placement of the devices for treatment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hovda (US 2003/0158545) teaches separate electrode shafts as in at least Fig. 61.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794